DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
 
The response filed on 01/6/21 has been entered. 

Applicant’s arguments filed 01/6/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1 and 40-44 are pending in this office action.  Claims 40-43 are newly added.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 40-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 165-167 of U.S. Patent Application No. 16/419,761 in view of Zhu et. al, British Journal of Anaesthesia 86 (3): 403-413 (2001). Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims of the copending fails to recite the method of treating a traumatic brain injury, nonetheless teaches a method for preparing formulation that has the same active agents in the instant claims for the method of treating traumatic brain seizure comprising 5 mg/ml allopregnanolone, 25% sulfo butyl ether beta-cyclodextrin solution. Zhu teaches a method of preparing a formulation comprising the step of high shear mixing allopregnanolone in the amount of 4.0 mg/ml dissolved in 20% 2-hydroxypropyl-β-cyclodextrin, although Zhu did not recite high shear mixing, nonetheless teaches mixing allopregnanolone with sulfo butyl ether beta-cyclodextrin mixing in a bransonic 2210, wherein 20% of HBCD is equivalent to 200 mg/100 ml, which upon calculation is about 1:50 which falls within the ratio of the instant claims 5mg allopregnanolone and 250mg/ml sulfo butyl ether beta-cyclodextrin.
When the copending specification is used as a dictionary it teaches the prepared formulation is used in the treatment of brain injury (see 0154) and specifically 
  It would have been prima facie obvious to use the copending claims in practicing the instant claims with a reasonable expectation of success.   The current application claims are obvious variation of the copending application claims.
  Both applications recite using the same compositions and/or derivatives thereof.  See current application claim 1 and copending application claims 165-167.  The compositions recited in the claims are obvious variation of each other. 
Thus the method of preparing the formulations would have been used in the method of treatment. Therefore is part of the obvious variation of the copending application claims compared to the current application claims.
      	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Applicant argues that the rejection should be withdrawn because a method of preparing a formulation comprising allopregnanolone comprising the step of high shear mixing an aqueous 5 mg mL solution allopregnanolone with 25% sulfo butyl ether beta-cyclodextrin solution and the instant claims are directed to a method of treating differs because the composition in the cited case ("the cited composition") omits claim elements of the composition in the current case ("the current composition"), also argues that MPEP provides guidelines for determining if a product and a process of using the product are patentably distinct. In the current case, the methods of treatment (i.e., the process of using) should be compared to the processes for making a product, not to the product itself and that the current analysis, the cited processes for making a product should be compared to the current methods of treatment, not to the product itself
In response after careful consideration the argument is found not persuasive because It would have been obvious to modify the teaching of the copending claims to include mixing allopregnanolone with sulfo butyl ether.beta.- cyclodextrin using a using a Bransonic 2210 ultrasonic bath  mixer to provide a mixing time that would be obvious over the at least 30 minutes. One would be motivated use the copending claims in 

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02/9/21